NO. 07-05-0422-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL D

SEPTEMBER 14, 2006
______________________________

RICKY GARCIA, 

									Appellant

v.

THE STATE OF TEXAS, 

									Appellee
_________________________________

FROM THE 140TH DISTRICT COURT OF LUBBOCK COUNTY;

NO. 2005-408,257; HON. JIM BOB DARNELL, PRESIDING
_______________________________

Memorandum Opinion
______________________________

Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.
	Appellant, Ricky Garcia, was convicted of sexual assault.  He contends that the
conviction should be reversed because he was denied his right to remain silent in violation
of the United States Constitution and article 38.23 of the Texas Code of Criminal
Procedure.  We overrule the issue and affirm the judgment of the trial court.
Background
	According to the record, appellant's wife was awakened during the early morning of
December 20, 2004, to sounds of moaning coming from the bedroom of her fourteen-year-old daughter.  Upon entering the room, she found her husband in bed with the girl (who was
also appellant's stepdaughter).  Appellant's underwear and shorts were down to his knees,
and he confessed to her "this wasn't the first time" he had sexual relations with the
teenager.  
	The police were called and, upon their arrival, one of the officers entered and asked,
"What's going on?"  In response, appellant stated that he had slept with his stepdaughter. 
He then turned his back to the officer and put his hands in a position to be handcuffed
without being requested to do so.  One of the officers escorted appellant outside and read
him the Miranda warnings.  Appellant then indicated that he did not wish to speak to the
officers. 
	Appellant was arrested and taken to jail.  Thereafter, neither of the responding
officers questioned him about the incident.  Approximately six hours later, the detective who
had been assigned the case, but who was unaware that appellant had invoked his right to
remain silent, went to appellant's cell and asked if he cared to talk about the incident.  In
response, appellant gave the detective a written statement in which he admitted having
sexual intercourse with his stepdaughter on December 20 and on several other occasions. 
This statement was admitted into evidence at trial. 
Motion to Suppress

 As previously mentioned, appellant contends that his statement was inadmissible
given that it was secured in violation of his constitutional and statutory rights.  No officer
should have solicited from him information about the crime once he invoked his right to
remain silent, according to appellant.
	Assuming arguendo that the statement was inadmissible, we nevertheless find its
admission harmless. (1)  Other evidence presented to the jury consisted of appellant's
confessions or admissions uttered to both his wife and the two police officers, appellant's
gesture of voluntarily placing his hands behind his back after admitting that he had "slept"
with his stepdaughter, the testimony of the assault victim wherein she said that she and he
had engaged in sex then and at other times, the testimony of appellant's wife regarding the
discovery of appellant in bed with the teenager with his pants down and genitals exposed,
and, most importantly, appellant's sperm or DNA (identified as his through analysis)  found
on the victim's underwear and vaginal area.  So, not only was the substance of his
confession to a large degree redundant of other testimony admitted into evidence but that
other evidence overwhelmingly established his guilt.  This negates any reasonable doubt
as to whether the written confession contributed to appellant's conviction and punishment. 
Simply put, it did not.
	The judgment of the trial court is affirmed.

							Brian Quinn 
						          Chief Justice
Do not publish.  
1. In assessing the harm from constitutional error, we must reverse the judgment unless we determine
beyond a reasonable doubt that the error did not contribute to the conviction or punishment.  Mayes v. State,
8 S.W.3d 354, 361 (Tex. App.-Amarillo 1999, no pet.).